Citation Nr: 0115311	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  98-02 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a left bunionectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to March 
1985.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In her February 1998 substantive appeal, the veteran 
indicated that both her feet are involved in her disability, 
and that the residuals of her left foot bunionectomy has 
caused problems with her left leg, knee, and hip.  She 
reiterated these assertions in an October 1999 hearing before 
the hearing officer sitting at the local RO, and in a March 
2001 hearing before the undersigned member of the Board.  The 
veteran has raised claims of entitlement to service 
connection for right foot, left leg, left knee, and left hip 
disabilities.  These matters are referred to the RO for 
appropriate action.


REMAND

The Board has reviewed the record and finds that additional 
development is required prior to the completion of appellate 
action.

In her March 2001 hearing before the undersigned member of 
the Board, the veteran testified that she had undergone a 
total of three surgeries for her left foot condition, the 
third and final surgery being in approximately November 1999, 
at which time screws and plates used in an earlier surgery to 
fuse her toe were removed.  She further testified that she 
received treatment following this surgery.  Yet, the most 
recent treatment records associated with the claims file are 
dated in October 1999.  Moreover, the most recent VA 
examination report is dated in January 1998 -- well before 
the November 1999 surgery.  

In addition, the Board notes that the RO has evaluated the 
veteran's left foot disability only under Diagnostic Code 
5280, which contemplates unilateral hallux valgus.  Yet, the 
veteran has been observed to exhibit an overly pronated toe 
with painful motion, callosities, and an abnormal gait.  
Results of X-rays further reflect findings of moderate 
degenerative changes in the first metatarsal phalangeal 
joint.  Except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, and then all 
ratings are to be combined pursuant to 38 C.F.R. § 4.25 
(2000).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994); 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  The RO has not 
considered whether the residuals of her left foot 
bunionectomy warrant additional compensable evaluation under 
other diagnostic codes, such as Diagnostic Code 5283 for 
malunion or nonunion of the tarsal or metatarsal bones and/or 
Diagnostic Code 5010 for traumatic arthritis.

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), among other things, redefined the obligations of 
the Department of Veterans Affairs (VA) with respect to the 
duty to assist.  Due to this change in the law, a remand is 
also required in this case, in part, for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096-2100 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

The veteran is advised that while the case is on remand 
status, she is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all private and VA health care 
providers who have treated her for the 
residuals of left foot bunionectomy.  The 
RO should, in addition, procure duly 
executed authorization for the release of 
private medical records.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment accorded the veteran for 
residuals of left foot bunionectomy that 
are not already of record.  The RO should 
ensure that it has all obtainable 
treatment records of which it has 
knowledge.  In particular, the RO should 
obtain any and all records of treatment 
accorded the veteran for residuals of 
left foot bunionectomy at VAMC Columbia, 
South Carolina-including any and all 
hospital and surgical records for surgery 
the veteran underwent to remove the 
screws and plates previously used to fuse 
her toe in approximately November 1999-
and by Dr. Snyder (spelling unverified).

3.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.  
38 C.F.R. § 3.159 (2000).

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Thereafter, the veteran should be 
scheduled for an appropriate examination 
to determine the nature and extent of her 
left foot disability.  All indicated 
tests and studies should be accomplished.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
findings should be set forth in a clear 
and legible manner on the examination 
reports.  The examiner is further asked 
to allocate the veteran's various 
symptoms and manifestations to the 
appropriate diagnostic entity.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon.

6.  Thereafter, the matter should be 
readjudicated by the RO.  In considering 
whether or not an increased evaluation may 
now be granted for the residuals of a left 
foot bunionectomy, the RO is reminded to 
consider whether separate compensable 
evaluations may be awarded in accordance 
with Esteban, supra, VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.  If the benefit sought on 
appeal remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is reminded that it is her 
responsibility to report for scheduled examination and to 
cooperate in the development of her case, and that the 
consequences of failing to report for VA examination without 
good cause may include denial of her claim.  38 C.F.R. 
§ 3.158, 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

